  21-30067-hcm Doc#2 Filed 02/02/21 Entered 02/02/21 09:10:24 Status Hearing SubV Ch11
                                       Pg 1 of 1
                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas
                                   El Paso Division
                                                                          Bankruptcy Case
                                                                                          21−30067−hcm
                                                                                     No.:
                                                                               Chapter 11 Subchapter V
IN RE: 5401 Montoya Dr. El Paso Texas, LLC ,
Debtor(s)




                     ORDER ESTABLISHING DATE FOR STATUS HEARING


      The above referenced debtor filed a petition for relief under Chapter 11 and has elected to be treated under
Subchapter V as a small business debtor. The Court finds that, pursuant to 11 U.S.C. § 1188, the following Order
should be entered.


       IT IS HEREBY ORDERED, AND NOTICE IS HEREBY GIVEN THAT:


      1 . Status Hearing Set For 3/31/2021 at 01:30 PM at us−courts.webex.com/meet/Mott, through the Cisco
WebEx Meetings application. Parties may also attend the hearing by phone at 650−479−3207 with access code
160 357 6609# (Order entered on 2/2/2021) (Farrar, Ronda) as required by 11 U.S.C. § 1188(a). The debtor,
counsel for the debtor and the trustee should attend the status conference.

       2. The debtor shall file with the court and serve upon the trustee and all parties in interest, a report that details
the efforts the debtor has taken and will undertake to attain a consensual plan of reorganization, such report should be
filed not later than 14 days before the date of the status conference, as required by 11 U.S.C. § 1188(c).

       3. The Clerk of the Court shall cause a copy of this order to be served upon the debtor, the trustee, and all
creditors and parties in interest set forth on the mailing matrix in this case.




Dated: 2/2/21
                                                                 Barry D. Knight
                                                                 Clerk, U. S. Bankruptcy Court
                                                                 BY: Ronda Farrar
                                                                                                 [Status Hearing Order (SV)] [OsthrgSubv]
